Order entered June 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00182-CR
                                       No. 05-13-00183-CR
                                       No. 05-13-00184-CR
                                       No. 05-13-00185-CR

                           THOMAS EPPELSHEIMER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
      Trial Court Cause Nos. F11-71623-X, F11-71319-X, F11-71624-X, F11-71625-X

                                            ORDER
       The Court REINSTATES the appeals.

       On April 24, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On May 29, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the April 24, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE